The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 15, 2015

                                       No. 04-15-00763-CR

                                       Guadalupe ORTIZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR8155
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
Guadalupe Ortiz entered into a plea bargain with the State, pursuant to which Ortiz pleaded nolo
contendere to aggravated sexual assault of a child. As part of the plea bargain, Ortiz signed a
separate “Waiver of Appeal” that states:

       I understand that upon my plea of guilty or nolo contendere, where the
       punishment does not exceed that recommended by the prosecutor and agreed to
       by me, my right to appeal will be limited to only: (1) those matters that were
       raised by written motion filed and ruled on before trial, or (2) other matters on
       which the trial court gives me permission to appeal. I understand that I have this
       limited right to appeal. However, as part of my plea bargain agreement in this
       case, I knowingly and voluntarily waive my right to appeal under (1) and (2) in
       exchange for the prosecutor’s recommendation, provided that the punishment
       assessed by the court does not exceed our agreement.

The trial court imposed sentence in accordance with the agreement and signed a certificate
stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See Tex. R. App.
P. 25.2(a)(2). Ortiz timely filed a notice of appeal. The clerk’s record, which includes the trial
court’s rule 25.2(a)(2) certification and a written plea bargain agreement, has been filed. See Tex.
R. App. P. 25.2(d). This court must dismiss an appeal “if a certification that shows the defendant
has the right of appeal has not been made part of the record.” Id.

The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See Tex. R. App. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Ortiz does not
have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that
court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

Ortiz is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d) of the
Texas Rules of Appellate Procedure unless an amended certification showing that Ortiz has the
right to appeal is made part of the appellate record by January 5, 2016. See Tex. R. App. P.
25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).

We order all appellate deadlines suspended until further order of the court. We further order the
clerk of this court to serve copies of this order on the attorneys of record and the court reporter.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court